Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00109-CV

                                         Gerald E. MEYER,
                                             Appellant

                                                  v.

                              Diemanh Thi VAN and Hung Van Nguyen,
                                            Appellees

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 17-1096-CV-A
                            Honorable Dwight E. Peschel, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 11, 2020

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellees, who have not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).

                                                   PER CURIAM